             Case 3:19-cr-01147-JLS Document 41 Filed 12/14/20 PageID.90 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                           1··~····-···•-.. -
                                                                                                               '
                                                                                                                                              .,   ..,
                                                                                                                                                   -

                                                                                                                                              .. J
                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                                  cu~-,-.,, u - -,        1
                                                                                                                                        ••




                                                                                                       SOUT--:Lh:·; ·I'--, 'I,
                                                                                                       BY           - • '.
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRI                   i\.T;"CASE---.                      ----!9°E.:   1
                                                                                                                                                              _ ••

                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November l, 1987)
                               V.
             DANIEL BARRAGAN-VEGA (I)
                                                                        Case Number:        3:19-CR-01147-JLS

                                                                     Robert Clark Schlein
                                                                     Defendant's Attorney
REGISTRATION NO.                95794-298

•-
THE DEFENDANT:
t:8:1 admitted guilt to violation ofallegation(s) No.       I

 0 was found guilty in violation ofallegation(s) No.
                                                          -------------- after denial of guilty.
Accordinely, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

               1                    nv l, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pnrsuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      December ) 1. 2020
                                                                      Date of Imposition of Sentence



                                                                        ON. JANIS L. SAMMARTINO
                                                                      UNITED STATES DISTRICT WDGE
            Case 3:19-cr-01147-JLS Document 41 Filed 12/14/20 PageID.91 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                DANIEL BARRAGAN-VEGA (I)                                                 Judgment - Page 2 of2
CASE NUMBER:              3:19-CR-01147-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    8 months (4 months to run concurrent and 4 months to run consecutive to 20CR2426-JLS)




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       Incarceration in the District of Florida




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •      as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on
                                 _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

  at
       ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    3:19-CR-01147-JLS
